Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed December 16, 2021 have been entered. Accordingly, claims 1-14 are currently pending and have been examined. The Examiner acknowledges the amendments of claim 1. Claims 2-4 are cancelled by applicant. Claims 11-13 are withdrawn by applicant. The previous 103 has been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmila (US Pub. No. 2016/0193716) in view of Schumacher (US Pub. No. 2018/0133868) and Takachi (US Pub. No. 2017/0225291).
Regarding claim 1, Sharmila discloses: a lapping material (element 102) comprising: 
a polishing surface (outer surface of element 102) comprising a knitted fabric (see paragraphs 0034 where the prior art sates that element 102 can be a variety of different fabrics including “woven fabric” which is well known in the art to be a knitted fabric); and 
a resin with which the knitted fabric is impregnated (see paragraphs 0034, 0040, and 0053 where the prior art states that element 102 is impregnated with a polymeric composition, specifically can be a polyurea resin or a polyamide resin). 
wherein the resin comprises a first resin (see paragraphs 0052, 0061, 0097 where the prior art states compressed composite backing is formed of the knitted fabric and first resin) and a second resin (see paragraphs 0052, 0097-0098, and 0106-0107 where the prior art states the abrasive/binder coat is the second resin) different from the first resin (see paragraphs 0097-0098), and wherein the second resin is a reaction product of a urethane prepolymer see paragraph 0107 where the prior art states "isocyanate" is used in a reaction product of a urethane prepolymer) and a curing agent (see paragraph 0061-0062 and 0092 where the prior art states the polymer of multiple resins is cured via reaction), and 
wherein a content of the knitted fabric is 30 to 60% by mass based on a total amount of the knitted fabric, the first resin, and the second resin (see paragraph 0074 where the prior art states the knitted fabric is between 20% to 60% by mass of the combination of fabric and resins).
However, Sharmila modified appears to be silent wherein he knitted fabric is constituted by warp knitting or weft knitting, wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn, and the urethane prepolymer having an NCO equivalent of 400 or less.
Schumacher teaches it was known in the art to have a material (element 1) comprising a polishing surface (outside surface of element 1) comprising a knitted fabric (elements 2/20 and see also paragraph 0092, ll. 6-9 where the prior art states “knitted textile fabric”) constituted by warp knitting or weft knitting (see paragraph 0092, ll. 6-9 and see also paragraph 0118, ll. 1-8 where the prior art states that the textile fabric can comprise of different fabrics which include “weft-knitted” and “warp knitted”) and wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn (paragraph 0131, ll. 1-17 Schumacher discloses that elements 2/20 can be a variety of different yarns including “texturized yarns”, and on paragraph 0132, ll. 1-8 Schumacher further discloses that the “texturized yarns” can be treated by various texturizing methods which include “false twist friction texturizing”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Sharmila with the teachings of Schumacher to provide wherein the knitted fabric is constituted by warp knitting or weft knitting and wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn. Doing so provides a knitted fabric that is constituted by warp knitting or weft knitting which has a structure that will provide an equal rate of removal throughout the surface to be worked on and further provides the knitted fabric to be false twisted yarn in order to increase running time of the use of the abrasive article during operations. 
However, Sharmila further modified appears to be silent wherein urethane prepolymer having an NCO equivalent of 300 or less.
Takachi teaches it was known in the art to have a urethane composition used for in polishing material (see paragraph 0008) wherein the urethane composition containing a main agent (i) including a urethane prepolymer and a curing agent (ii) (see Abstract), wherein the urethane prepolymer having an NCO equivalent of 300 or less (see paragraph 0053).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Takachi to provide the second resin is a reaction product of a urethane prepolymer having an NCO equivalent of 300 or less The motivation for doing so would be to provide a urethane prepolymer having an NCO equivalent of 300 or less in order to enhance the knitted fiber of the lapping material for better lapping rates of the material and increase production during operations. Making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk or unexpected results. Pursuant of MPEP 2144.05-I, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 10, Sharmila modified discloses: the lapping material according to claim 1, having a thickness of 1.0 to 5.0 mm (see paragraph 0191; where the prior art states the lapping material has a thickness of 0.5 mm to 5 mm).
Regarding claim 14, Sharmila modified discloses: a method for producing a polished product, comprising: a lapping step of lapping a workpiece by use of the lapping material according to claim 1 (Abstract; the making and use of lapping materials includes lapping a work piece with the lapping material).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmila (US Pub. No. 2016/0193716) in view of Schumacher (US Pub. No. 2018/0133868) and Takachi (US Pub. No. 2017/0225291) as applied to claim 1 above, and further in view of Lehuu (US Pub. No. 2018/0281148).
Regarding claim 5, Sharmila modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the lapping material according to claim 1, wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 pm.
Lehuu teaches it was known in the art to have an analogous lapping material wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 pm (see paragraph 0129 where the prior art states the diameter of a fiber is between 0.001-100 μm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Lehuu to provide wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 pm. The motivation for doing so would be to provide a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 pm in order to enhance the knitted fiber of the lapping material for better lapping rates of the material and increase production during operations. Making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. Pursuant of MPEP 2144.05-I, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.
Regarding claim 9, Sharmila modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the lapping material according to claim 1, having a type A hardness of 50 to 98°.
Lehuu teaches it was known in the art to have an analogous lapping material having a type A hardness of 50 to 98° (see paragraph 0120 where the prior art states the lapping material has a type A hardness between 20-95).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Lehuu to provide having the lapping material of the knitted fabric and resin have a type A hardness of 50 to 98° as disclosed by Lehuu. Making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. Pursuant of MPEP 2144.05-I, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. Specifically modifying the resin such that the hardness falls within a desirable range for lapping or polishing as disclosed by Lehuu (see paragraph 0120).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharmila (US Pub. No. 2016/0193716) in view of Schumacher (US Pub. No. 2018/0133868) and Takachi (US Pub. No. 2017/0225291) as applied to claim 1 above, and further in view of Litke (US Pub. No. 2011/0130077).
Regarding claim 6, Sharmila modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the lapping material according to claim 1, wherein a surface roughness Ra of the polishing surface is 25 to 80 μm.
Litke teaches it was known in the art to have an analogous lapping material wherein a surface roughness Ra of the polishing surface is 25 to 80 μm (see paragraph 0075 where the prior art states the surface roughness of the lapping material is 25 μm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Litke to provide a surface roughness Ra of the polishing surface is 25 to 80 μm. The motivation for doing so would be to provide wherein a surface roughness Ra of the polishing surface is 25 to 80 μm in order to enhance the knitted fiber of the lapping material for better lapping rates of the material and increase production during operations. Making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. Pursuant of MPEP 2144.05-I, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharmila (US Pub. No. 2016/0193716) in view of Schumacher (US Pub. No. 2018/0133868) and Takachi (US Pub. No. 2017/0225291) as applied to claim 1 above, and further in view of Liao (US Pub. No. 2017/0050288).
Regarding claim 7, Sharmila modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the lapping material according to claim 1, having a compressibility of 0.5 to 20%.
Liao teaches it was known in the art to have an analogous lapping material having a compressibility of 0.5 to 20% (see paragraph 0015 where the prior art states the compressibility is 3.5% and higher).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Liao to provide having a compressibility of 0.5 to 20%. One of ordinary skill in the art would have been motivated to make this modification to have a lapping material ideal for surface planarization by having high compressibility as disclosed by Liao (see paragraph 0015). Additionally making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. Pursuant of MPEP 2144.05-1, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharmila (US Pub. No. 2016/0193716) in view of Schumacher (US Pub. No. 2018/0133868) and Takachi (US Pub. No. 2017/0225291) as applied to claim 1 above, and further in view of Ono (US Pub. No. 2004/0055223).
Regarding claim 8, Sharmila modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the lapping material according to claim 1, having a compressive elastic modulus of 50 to 98%.
Ono teaches it was known in the art to have an analogous lapping material having a compressive elastic modulus of 50 to 98% (see paragraphs 0089, 0095, and 0275-0276 where the prior art states the compression recovery (i.e. compressive .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Sharmila with the teachings of Ono to provide having a compressive elastic modulus of 50 to 98%. One of ordinary skill in the art would have been motivated to make this modification to have the lapping material have uniform pressure onto the whole surface being worked on as disclosed by Ono (see paragraph 0009). Additionally making this modification could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. Pursuant of MPEP 2144.05-1, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 12/16/2021 with respect to claim 1 has been considered, but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/25/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723